*339PETITION TO REHEAR.
Upon petition to rehear,
Freeman, J.,
delivered the following opinion:
A petition for rehearing has been presented in these cases. We have carefully examined it and find nothing beyond what was urged on the original hearing, only the same propositions raised in form of presentation.
It is impliedly conceded that the result turns on the question as to whether Anderson's assignment to the administration of the particular estates, and the letters issued to him as administrator, were absolutely void or only erroneous judgments of a court of competent jurisdiction. If the former, then no authority was conferred; if the latter, the appointment was good until revoked.
We have presented our answer to the first proposition in the original opinion. We see no reason to hesitate upon the correctness of the conclusion there reached. The consequences of holding the appointment absolutely void, may well be looked to in support of our conclusion.
Here is an administrator, with grant of authority from the court, having, in this case, authority to grant letters authorizing him to administer the estate. All the debtors of such estates are to deal with him, and he is authorized to collect debts due the deceased purporting to be represented by him. He has collected very large sums and squandered it. Shall all these payments be held void, and yet his letters of administration have never been contested by any one having *340a better right, as widow, next of kin, or creditor? Shall all this wrong be done to such debtors at the instance of sureties now, after his term of office has expired, and we hold them exempt, while the orphans whose money has been spent, or creditors who have honestly paid, shall be required to bear the consequences of his official delinquency? Such a holding would shock our sense of justice, and could never be justified, except where there was an imperative mandate of the Legislature requiring it. None such exists, but reason, analogy and sound public policy all accord with the view we have taken of the questions presented in the records before us.
The petition for rehearing is dismissed.